UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 ATC Technology Corporation (Name of Registrant as Specified in its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Dear Stockholders: You are cordially invited to attend the 2010 Annual Meeting of Stockholders of ATC Technology Corporation on Thursday, June 10, 2010, at 8:00 a.m., Eastern Time, at the Sofitel New York, 45 West 44th Street, New York, New York 10036.Your Board of Directors and management look forward to greeting those stockholders who attend the meeting. At this meeting you will be asked to elect seven directors and ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm.Your Board of Directors recommends a vote FOR these proposals.The reasons for the Board’s recommendation, as well as other important information, are contained in the accompanying Proxy Statement.You are urged to read the Proxy Statement carefully. This year we are again taking advantage of the Securities and Exchange Commission rules that allow companies to offer their stockholders the option of receiving their proxy materials over the Internet.We believe these rules not only allow us to provide our stockholders with the information they need but enable us to lower our delivery costs and reduce the environmental impact of delivering hard copy proxy materials to our stockholders. It is important that your shares be represented and voted at the meeting, whether or not you plan to attend.This year you may vote your shares via a toll-free telephone number or over the Internet.If you receive a paper copy of the proxy card by mail, you may sign, date and mail the proxy card in the envelope provided. Your interest and participation in the affairs of ATC Technology Corporation are greatly appreciated. Todd R. Peters President and CEO April 28, 2010 goATC.com 1400 Opus Place, Suite 600, Downers Grove, IL 60515nP630.271.8100nF 630.271.9999 nwww.goATC.com ATC TECHNOLOGY CORPORATION 1400 Opus Place, Suite 600 Downers Grove, Illinois 60515 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the Stockholders of ATC Technology Corporation: NOTICE IS HEREBY GIVEN that the 2010 Annual Meeting of Stockholders of ATC Technology Corporation (the “Company”) will be held at the Sofitel New York, 45 West 44th Street, New York, New York 10036 on Thursday, June10, 2010, at 8:00 a.m., Eastern time, for the purposes of considering and acting upon the following: 1. election of the seven directors named in the Proxy Statement to hold office until the 2011 Annual Meeting of Stockholders and thereafter until their successors are elected and qualified; 2. ratification of the appointment of Ernst & Young LLP as the Company’s independentregistered public accounting firm for the fiscal year ending December 31, 2010; and 3. transaction of such other business as may properly come before the meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on April 12, 2010 will be entitled to notice of, and to vote at, the meeting and any adjournment or postponement thereof. This is the first year that brokers are not permitted to vote on the election of directors without instructions from the beneficial owner. Therefore, if your shares are held in the name of your broker, bank or other nominee, your vote is especially important this year. Unless you vote your shares, your shares will not be voted in the election of directors. By Order of the Board of Directors, Joseph Salamunovich Secretary Dated:April 28, 2010 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be Held on June10,2010:Our Proxy Statement and 2009 Annual Report to Stockholders are available at www.proxyvote.com. WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, PLEASE EITHER VOTE YOUR SHARES BY TELEPHONE OR INTERNET (AS DESCRIBED IN THE ENCLOSED MATERIALS) OR MARK, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ACCOMPANYING ENVELOPE.NO POSTAGE IS REQUIRED IF MAILED IN THE UNITED STATES. TABLE OF CONTENTS Solicitation of Proxies 1 Voting 1 Proposal 1:Election of Directors 2 Proposal 2:Ratification of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm for 2010 2 Management and Corporate Governance 3 Executive Compensation 8 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Certain Transactions 29 Audit Matters 30 Annual Report on Form 10-K 31 Stockholder Communications with the Board of Directors 31 Multiple Stockholders Sharing the Same Address 31 Stockholder Proposals for the 2011 Annual Meeting of Stockholders 32 i Table of Contents ATC TECHNOLOGY CORPORATION 1400 Opus Place, Suite 600 Downers Grove, Illinois 60515 PROXY STATEMENT Annual Meeting of Stockholders June 10, 2010 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of ATC Technology Corporation for use at its 2010 Annual Meeting of Stockholders to be held at the Sofitel New York, 45 West 44th Street, New York, New York 10036 on June 10, 2010 at 8:00 a.m., Eastern time, and any adjournment or postponement thereof. On or about April 28, 2010, ATC Technology Corporation either mailed its proxy materials or provided Notice of Internet Availability of Proxy Materials to its stockholders.If you received the Notice of Internet Availability by mail, you will not receive a printed copy of the proxy materials in the mail.The Notice of Internet Availability instructs you on how to access this Proxy Statement and our 2009 Annual Report on Form 10-K and how to submit your proxy by telephone or over the Internet.If you received the Notice of Internet Availability in the mail and would like to receive a printed copy of our proxy materials, follow the instructions included on the Notice and set forth below. ATC Technology Corporation first made available the proxy solicitation materials at www.proxyvote.com on or around April 28, 2010 to all stockholders entitled to vote at the Annual Meeting.Our 2009 Annual Report on Form 10-K was made available at the same time and by the same method.You may request a printed copy of the proxy materials and the 2009 Annual Report by any of the following methods:via Internet at www.proxyvote.com, by telephone at 1-800-579-1639, or by sending an e-mail to sendmaterial@proxyvote.com. SOLICITATION OF PROXIES The cost of preparing, assembling and mailing the Notice of Internet Availability, this Proxy Statement, the accompanying Notice of Annual Meeting of Stockholders and form of proxy and the solicitation of proxies will be paid by ATC Technology Corporation.Proxies may be solicited by our directors, officers and employees, none of whom will receive any additional compensation for such solicitation.Proxies may be solicited in person or by telephone.We will pay brokers or other persons holding stock in their names or the names of their nominees for the expenses of forwarding soliciting material to their principals. VOTING The close of business on April12,2010 has been fixed as the record date for the determination of stockholders entitled to notice of, and to vote at, the annual meeting.On that date, there were 20,087,111 shares of our common stock outstanding.A majority of the shares entitled to vote, present in person or represented by proxy, will constitute a quorum at the annual meeting.Each share of common stock is entitled to one vote on any matter that may be presented for consideration and action by the stockholders at the annual meeting.In all matters other than the election of directors, the affirmative vote of a majority of the shares of common stock present in person or represented by proxies and entitled to vote will be the act of stockholders.Directors will be elected by a plurality of the votes of the shares of common stock present in person or represented by proxies and entitled to vote on the election of directors (i.e., the seven nominees who receive the highest number of votes will be elected).According to applicable state law and ATC Technology Corporation’s charter and bylaws, abstentions will be treated as the equivalent of a negative vote for the purpose of determining whether a proposal has been adopted and votes as to which a stockholder has withheld voting authority will have no effect for the purpose of determining whether a director has been elected.If a broker indicates on the proxy that such broker does not have discretionary authority as to certain shares to vote on a particular matter, those shares will be treated as present for purposes of determining the existence of a quorum but will not be considered as present and entitled to vote with respect to any particular proposal and thus will have no effect on such proposal. 1 Table of Contents Proxies will be voted in accordance with the instructions on the proxies.In the absence of instructions, proxies will be voted FOR ATC Technology Corporation’s nominees for election as directors and FOR ratification of the appointment of Ernst & Young LLP as ATC Technology Corporation’s independent auditors for the fiscal year ending December 31, 2010.As of April 28, 2010, the Board of Directors is not aware of any matters to be presented for action at the annual meeting other than those specifically identified in the Notice of Meeting.However, should any other matters come before the annual meeting, proxies will be voted in the discretion of the persons named as proxies thereon as to any other business that may properly come before the annual meeting or any adjournment or postponement thereof. Any stockholder may revoke his or her proxy at any time before it is exercised by (1) delivering to us a signed proxy card with a date later than the previously delivered proxy, (2) granting a subsequent proxy through the Internet or telephone, (3) sending a written notice of revocation to our corporate secretary, or (4) voting in person at the annual meeting.The most current proxy card or telephone or Internet proxy is the one that is counted. PROPOSAL 1 ELECTION OF DIRECTORS Our directors are elected annually.The term of office of all present directors expires on the date of the annual meeting at which seven directors are to be elected to serve for the ensuing year and until their successors are elected and qualified.The nominees for election as directors are: Robert L. Evans Todd R. Peters Curtland E. Fields S. Lawrence Prendergast Dr. Michael J. Hartnett Edward Stewart Michael D. Jordan All of the nominees currently serve as directors of ATC Technology Corporation.For information regarding each nominee, see “Management and Corporate Governance.” Should any nominee become unavailable to serve as a director or should any vacancy occur before the election (which events are not anticipated), the proxies may be voted for a substitute nominee selected by the Board of Directors or the size of the Board may be reduced.If for any reason the size of the Board is reduced, the proxies will be voted, in the absence of instructions to the contrary, for the election of the remaining nominees named in this Proxy Statement.To the best of our knowledge, all nominees are and will be available to serve. The Board of Directors unanimously recommends a vote FOR each of the nominees. PROPOSAL 2 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 The Audit Committee has approved the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2010.Ernst& Young has served as our independent registered public accounting firm since our initial public offering in 1996.Ernst& Young has unrestricted access to the Audit Committee to discuss audit findings and other financial matters. In past years, stockholder approval of the appointment of the independent registered public accounting firm was not sought as it is not required by either our charter or bylaws.However, at this year’s annual meeting, as a matter of good corporate practice, we are asking the stockholders to ratify the appointment of Ernst & Young as our independent registered public accounting firm for the year ending December 31, 2010. If the stockholders do not ratify the appointment of Ernst & Young, the Audit Committee will reconsider the appointment but may choose nonetheless to retain Ernst & Young as our independent registered public accounting firm.Even if the appointment is ratified, the Audit Committee in its discretion may change the appointment at any time and appoint a new independent registered public accounting firm if the Audit Committee determines that such change would be in the best interests of the Company and its stockholders. 2 Table of Contents Representatives of Ernst & Young will be present at the annual meeting and will be given an opportunity to make a statement if they desire to do so and will respond to appropriate questions from stockholders. For more information regarding Ernst & Young, see “Audit Matters.” The Board of Directors unanimously recommends a vote FOR ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010. MANAGEMENT AND CORPORATE GOVERNANCE Directors and Executive Officers Our current directors and executive officers are as follows: Name Age Positions Edward Stewart 67 Chairman of the Board Robert L. Evans 57 Director Curtland E. Fields 58 Director Dr. Michael J. Hartnett 64 Director Michael D. Jordan 63 Director Todd R. Peters 47 Chief Executive Officer, President and Director S. Lawrence Prendergast 69 Director John M. Pinkerton 52 Vice President and Chief Financial Officer F. Antony Francis 59 President, ATC Logistics John J. Machota 58 Vice President, Human Resources Mary T. Ryan 57 Vice President, Communications and Investor Relations Joseph Salamunovich 50 Vice President, General Counsel and Secretary Directors Edward Stewart became a director of ATC Technology Corporation in 2004, Lead Director in January 2009 and Chairman of the Board in June 2009.Since January 2009, Mr. Stewart has been serving on the Board of Directors of Nordstrom fsb and as a member of its Audit and Investment Committees.Prior to his retirement in 2002, he was employed by General Electric Company for 37 years, serving most recently as Executive Vice President of GE Capital and Chief Executive Officer of GE Card Services from 1997, and prior to that he was a Vice President of General Electric since 1991.Mr. Stewart serves on our Audit Committee. Mr. Stewart brings to our Board many years of financial and operational experience at General Electric (a company respected for its management expertise) where, among other things, he ran a business managing over $30 billion in assets and gained extensive understanding of the financial, operational and strategic issues facing public companies.Mr. Stewart’s past service as a board member or chairman on numerous nonprofit and industry boards, including the American Financial Services Association, has given him a wealth of board experience. Robert L. Evans became a director of ATC Technology Corporation in 2004.Since 2006, Mr. Evans has served as President, Chief Executive Officer and a member of the Board of Directors of Churchill Downs Inc., a publicly held owner and operator of horse racing venues.Previously, Mr. Evans was Managing Director of Symphony Technology Group (a strategic holding company that invests primarily in software and services firms) and a predecessor firm, the Valent Group, from 2001 until 2004.Prior to that, he was President and Chief Operating Officer of Aspect Development, Inc. from 1999 until its acquisition by i2 Technologies, Inc. in 2000, after which he served as Chief Operating Officer of i2 Technologies.Mr. Evans was employed by Accenture (formerly Andersen Consulting) from 1993 to 1999, where he held a variety of positions, including Managing Partner of the Americas Supply Chain practice.From 1990 to 1993 Mr.Evans served as Vice President, Customer Support (Parts & Service) for 3 Table of Contents Mazda Motor of America, and between 1975 and 1990 he held various positions with Caterpillar Inc., including President of Caterpillar Logistics Services.Mr.Evans serves on our Compensation and Nominating Committee. Mr. Evans’ extensive experience in diverse fields enables him to bring a unique perspective to our Board of Directors.Mr. Evans was instrumental in the formation of Caterpillar Logistics and his time as president of that organization provided him with a hands-on knowledge of our core business.Additionally, Mr. Evans’ experience at Mazda gave him the perspective of our Drivetrain customers.Mr. Evans’ experience in running a publicly traded company, along with having been an entrepreneur andbusiness consultant, lends a perspective and skill set valued by our Board. Curtland E. Fields became a director of ATC Technology Corporation in 2004.Mr. Fields is President and Chief Executive Officer and a trustee of the Turrell Fund, a private foundation.Prior to joining the Turrell Fund in 2003, Mr. Fields was employed by AT&T Corporation for over 30 years, serving most recently as President of the Consumer Transactions Services Group between 2000 and 2003, as President of the Consumer Markets Group (Central Region) from 1999 to 2000 and Vice President, Strategy and Marketing for the Business Markets Group from 1998 to 1999.Prior to that, he held other positions with AT&T including Financial Vice President for Investor Relations.Mr.Fields is Chairman of our Compensation and Nominating Committee. Mr. Fields’ extensive service with AT&T has provided him a broad range of operational expertise and invaluable insight into our largest customer.His investor relations background supports our Board of Directors as it works to address issues important to our stockholders and Wall Street.Mr. Fields’ leadership roles at both AT&T and the Turrell Fund have provided him with a unique organizational perspective that serves him well as the Chairman of our Compensation and Nominating Committee. Dr.Michael J. Hartnett became a director of ATC Technology Corporation in 1994.Since 1992, Dr.Hartnett has been President and Chief Executive Officer, and since 2005 has been Chairman of the Board, of RBC Bearings Incorporated, a publicly held manufacturer of ball and roller bearings.Prior to joining RBC in 1990 as General Manager of its Industrial Tectonics subsidiary, he spent 18years with The Torrington Company, a subsidiary of Ingersoll-Rand.Dr.Hartnett serves on our Audit Committee. As the current CEO of RBC, Dr. Hartnett provides our Board with significant leadership and executive experience.Dr. Hartnett’s proven leadership capability and his strong knowledge of the complex financial and operational issues facing mid-sized companies provides the Board with a unique perspective. Michael D. Jordan became a director of ATC Technology Corporation in 2004 and served as Lead Director from 2005 to January 2009.Mr. Jordan served on the Board of Directors and was a member of the Audit Committee of Overnite Corp. from 2003 to 2005.Prior to retirement in 2001, he was employed by Ford Motor Company for over 30 years, serving most recently as President of Ford’s Automotive Consumer Services Group since 1997 and as President of the Ford Customer Service Division—Europe for three years.Mr.Jordan serves on our Compensation and Nominating Committee. Mr. Jordan’s career with Ford provided him with significant experience in the automotive sector, resulting in a unique insight into the largest customer of our Drivetrain business.Mr. Jordan’s knowledge of distribution and logistics processes, gained through his Ford career and service on the board of directors of Overnite Corp., offers our Board another perspective as it reviews our logistics business strategy. Todd R. Peters joined us as Vice President, Finance in 2004 and was appointed Chief Financial Officer later that year.He was appointed President and Chief Operating Officer in 2008 and became President, Chief Executive Officer and a member of the Board of Directors in January 2009.Before joining us, Mr. Peters served TriMas Corporation, a manufacturer of automotive accessories and industrial products, as Executive Vice President and Chief Financial Officer from 2002 to 2003 and as Vice President of Finance from 2001 to 2002.From 1994 to 2001, he held various positions with Dana Corporation, a manufacturer in the automotive, commercial vehicle, and off-highway markets, including Global Working Capital Team Leader from 2000 to 2001, Director of Operations – Long Manufacturing from 1999 to 2000 and Vice President of Finance from 1994 to 1999.Prior to that, Mr. Peters worked for Coopers& Lybrand for over eight years.Mr. Peters holds a B.S. in Business Administration from Central Michigan University and is a certified public accountant. 4 Table of Contents Mr. Peters brings to the Company a very broad range of experience in financial, capital and operational areas, and as our CEO and our former CFO, is extremely knowledgeable regarding the issues and opportunities facing us. S. Lawrence Prendergast became a director of ATC Technology Corporation in 2004.Between 1999 and his retirement in 2005, he was Executive Vice President of Finance of LaBranche& Co. Inc., a New York Stock Exchange specialist firm.Prior to that he spent over 30 years with AT&T Corporation, including serving as Chairman of the Board and Chief Executive Officer of AT&T Investment Management Corp. from 1997 to 1999 and as Vice President and Treasurer of AT&T Corporation for 14 years before that.Mr.Prendergast is Chairman of our Audit Committee. Mr. Prendergast’s extensive knowledge of capital and financial issues facing public companies, including working with outside auditors and financial reporting, makes him particularly qualified to serve as chair of our Audit Committee and as our Audit Committee financial expert.Mr. Prendergast also brings many years of relevant experience on nonpublic and public company boards, including AT&T Capital Corp., LaBranche & Co. Inc. and Lucent Technologies, Inc.His business acumen and balanced perspective are considered valuable assets associated with his service as a director. In addition to the qualifications discussed above, each of our directors, through his six years (16 years in the case of Dr. Harnett) of service on our Board of Directors, has developed an intimate knowledge of our business that provides continuity of leadership and is invaluable to the Board’s function. Executive Officers Todd R. Peters.See “Directors” above. John M. Pinkerton joined us as Manager, Planning and Analysis in 1999, became Corporate Controller in 2000, became an executive officer in 2005 when he was appointed Vice President and Controller, became Vice President and Chief Accounting Officer in 2008 and in December 2009 became Vice President and Chief Financial Officer.Before joining us, Mr. Pinkerton was an independent financial consultant during 1998, and from 1988 to 1998 he was with Grimes Aerospace Company, an international engineering, manufacturing and distribution company, where he held various financial analysis and planning-related positions, including Director, Strategic Planning.From 1980 to 1988, Mr.Pinkerton worked for Cooper Power Systems (a division of Cooper Industries) in various accounting and related positions.Mr. Pinkerton holds an M.B.A. from the University of Wisconsin-Milwaukee and is a certified public accountant (inactive). F. Antony Francis joined us in 2007 as Vice President and General Manager of OEM Services for our ATC Logistics business and became President of ATC Logistics in 2008.Prior to joining us, Mr. Francis was President and Chief Operating Officer of Plan Express, Inc., a provider of construction document management, printing, and logistics solutions, from 2005 to 2007.From 2001 to 2002 and again from 2003 to 2005 Mr.Francis was with Commerce Chain Consulting, during portions of which time he served as interim Chief Executive Officer of MRM Fulfillment, Inc., a third party logistics provider, and acting Chief Operating Officer of NewRoads, Inc, a catalog and e-commerce fulfillment provider.Between 2002 and 2003, he was Vice President of worldwide customer operations for Perkin Elmer’s Life and Analytical Sciences division.From 1999 to 2001 Mr. Francis was Vice President of Global Operations of SciQuest.com, an e-commerce transaction market place for scientific products.Between 1988 and 1999 Mr. Francis held positions of increasing responsibility with Federal Express Corporation, including Vice President/General Manager, Europe, Middle East and Africa for FedEx’s Logistics, Electronic Commerce and Customer Services division.Mr. Francis is a graduate of The City of London Polytechnic and is a Fellow of the Institute of Chartered Accountants in England and Wales. John J. Machota joined us as Vice President, Human Resources in 1997.From 1996 to 1997, he was a self-employed human resources consultant.Before that he spent fifteen years with Waste Management, Inc. in various human resources positions including Vice President, Compensation from 1995 to 1996 and Vice President, Human Resource Services from 1993 to 1995.Mr.Machota holds an M.S. in Industrial Relations from Loyola University, Chicago. Mary T. Ryan joined us as Vice President, Communications and Investor Relations in 1999.From 1996 to 1998, Ms.Ryan served as Vice President, Corporate Affairs for American Disposal Services,Inc.From 1995 to 1996, she was a self-employed public relations consultant.Prior to that, Ms.Ryan was employed for more than ten years with Waste Management,Inc.Ms.Ryan holds an M.B.A. from DePaul University. 5 Table of Contents Joseph Salamunovich joined us as Vice President, General Counsel and Secretary in 1997.From 1986 to 1994 Mr. Salamunovich was an associate, and from 1995 to 1997 he was a partner, in the law firm of Gibson, Dunn& Crutcher LLP, where he specialized in corporate and securities law matters.Mr.Salamunovich holds a J.D. from Loyola Law School, Los Angeles. Directors serve one-year terms and are elected annually.Executive officers serve until they resign or replacements are appointed by the Board of Directors. Independence of Directors The Board of Directors has determined that all of our current directors with the exception of Mr. Peters (who is also an employee of ATC Technology Corporation) are independent as defined in the Nasdaq Stock Market Rules.None of the independent directors currently has or has had a material relationship or transaction with, or is or has been employed by, ATC Technology Corporation or any of its subsidiaries. Committees of the Board of Directors and Corporate Governance Matters We have an Audit Committee and a Compensation and Nominating Committee. Audit Committee The Audit Committee provides assistance to the Board of Directors in fulfilling its oversight role relating to our corporate accounting and reporting practices and the quality and integrity of our financial reports.Among its functions are monitoring the internal and external audit functions, and reviewing the adequacy and effectiveness of our disclosure controls and procedures.The Audit Committee is governed by a written charter approved by the Board of Directors, which is available on our website at www.goATC.com.The Audit Committee is composed of Messrs.Hartnett, Prendergast (Chairman) and Stewart, each of whom is independent as that term is defined for audit committee members in the Nasdaq Stock Market Rules.The Board of Directors has determined that Mr. Prendergast is an audit committee financial expert for purposes of the regulations of the Securities and Exchange Commission. For more information regarding the Audit Committee, see “Certain Transactions” and “Audit Matters.” Compensation and Nominating Committee The Compensation and Nominating Committee establishes our general compensation policies, establishes the specific compensation programs that we utilize with respect to our executive officers, establishes salaries and bonuses for our executive officers other than the Chief Executive Officer, makes stock awards (e.g., stock options, restricted stock) to all eligible employees other than our Chief Executive Officer, and makes recommendations to the Board of Directors regarding the salary and bonus for and stock awards to our Chief Executive Officer.For information regarding the Compensation and Nominating Committee’s philosophy, process and procedure in setting executive compensation policies, see “Executive Compensation—Compensation Discussion and Analysis.” The Compensation and Nominating Committee is also responsible for identifying, reviewing the qualifications of, and recruiting, as appropriate, potential candidates for the Board of Directors.In identifying potential candidates for Board membership, the Committee may rely on suggestions and recommendations from the Board, management and others.In evaluating the suitability of individuals for Board membership, the Compensation and Nominating Committee takes into account those factors that it deems appropriate, including an individual’s business experience and skills, independence, judgment, integrity, and ability to commit sufficient time and attention to the activities of the Board of Directors.The Committee has not established any specific minimum qualification standards for nominees to the Board, although from time to time the Committee may identify certain skills or attributes (e.g., financial experience, business experience in a particular industry) as being particularly desirable to help meet specific Board needs that have arisen.The Committee does not have a specific policy regarding diversity when assessing candidates for the Board, but may consider various kinds of diversity such as diversity of 6 Table of Contents experience and industry diversity, when considering whether to nominate an individual for Board membership.The Committee assesses the effectiveness of this objective when evaluating new director candidates and when assessing the composition of the Board. The full Board of Directors is responsible for final approval of new director candidates, as well as the nomination of existing directors for reelection.With respect to existing directors, prior to making its recommendation to the full Board, the Compensation and Nominating Committee reviews each director’s continuation on the Board as a regular part of the nominating process. The Compensation and Nominating Committee does not currently have a policy with regard to the consideration of any director candidates recommended by stockholders, but we expect that such a policy will be developed in the future.The Board believes that the current absence of such a policy is appropriate because we have never received such a stockholder recommendation. The Compensation and Nominating Committee is governed by a written charter approved by the Board of Directors, which is available on our website at www.goATC.com.The Compensation and Nominating Committee is composed of Messrs.Evans, Fields (Chairman) and Jordan, each of whom is independent as defined in the Nasdaq Stock Market Rules. Board Leadership Structure We do not have a policy regarding whether the same person should serve as both Chief Executive Officer (CEO) and Chairman of the Board or whether the Chairman of the Board should be an independent director.The Board believes that it should have the flexibility to make decisions as to the Chairman position from time to time in the way that it believes will best provide effective leadership for the Company.Prior to June 2009 the Chairman position had always been held by the CEO, but since that time the Chairman has been an independent director.At this time the Board believes that a leadership structure that separates the positions of Chairman of the Board and CEO, with the position of Chairman being held by an independent director, is in the best interests of the Company and its stockholders as this structure provides a greater role for the independent directors in the oversight of the Company.In addition, all the current members of our Board of Directors are independent, except for the CEO, and both of our Board committees are composed entirely of independent directors.If at any time in the future the Chairman position were again to be held by the CEO, the independent members of the Board would select from among themselves a “Lead Director,” who would be responsible for, among other things, calling and chairing meetings of the independent directors, and consulting regularly with the Chairman on all relevant matters including the calling of and agendas for full Board meetings. To promote open discussion among the independent directors, each regularly scheduled meeting of the Board of Directors includes an executive session in which the independent directors meet without the participation of management (including any management personnel who are also members of the Board).Executive sessions are presided over by the Chairman of the Board (or by the Lead Director if the Chairman’s position is then held by the CEO). Risk Oversight The Board of Directors is responsible for overseeing the processes that management has established for assessing and managing risk.In addition, the Board has delegated oversight of certain categories of risk to the Audit Committee and the Compensation and Nominating Committees.In performing their oversight responsibilities, the Board and its committees periodically discuss with management the Company’s policies with respect to risk assessment and risk management.The Audit and Compensation and Nominating Committees regularly report to the Board on matters relating to the specific areas of risk the committees oversee.Throughout the year, the Board and its committees receive regular reports from management regarding major risks and exposures facing the Company and the steps management has taken to monitor and control such risks and exposures.In addition, throughout the year, the Board and its committees dedicate a portion of their meetings to reviewing and discussing specific risk topics in greater detail.In its oversight role, the Board of Directors annually reviews our strategic plan, which includes the risks and opportunities facing the Company. 7 Table of Contents Board and Committee Meeting Attendance During 2009 the Audit Committee met nine times, the Compensation and Nominating Committee met seven times and the Board of Directors met seven times.Each director attended at least 75% of the meetings of the Board of Directors and the committee of the Board on which he served during the year.We do not have a formal policy regarding director attendance at stockholder meetings.All of our directors attended the 2009 annual meeting of stockholders with the exception of Mr. Hartnett. Code of Ethics We have a written code of ethics that applies to our directors, executive officers and employees.The code of ethics contains written standards that we believe are reasonably designed to deter wrongdoing and to promote (i)honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest, (ii)full, fair, accurate, timely and understandable disclosure in the reports that we file with or submit to the Securities and Exchange Commission and our other public communications, (iii)compliance with applicable governmental laws, rules and regulations, (iv)prompt internal reporting of violations of the code of ethics to an appropriate person, and (v)accountability for adherence to the code. The full text of our code of ethics is filed as an exhibit to our Annual Report on Form10-K and is posted on our website at www.goATC.com.A copy of the code of ethics may be obtained without charge by sending a written request to us at 1400 Opus Place, Suite600, Downers Grove, Illinois 60515, Attention:Corporate Secretary.In the future if we amend our code of ethics, we will disclose it on our website within four business days following the date of such amendment or waiver. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our officers, directors and persons who own more than 10% of our outstanding common stock to file reports of ownership and changes in ownership with the Securities and Exchange Commission and to furnish copies of these reports to us.Based solely on a review of the copies of the forms that we have received, we believe that all such forms required during 2009 were filed on a timely basis except a Form 4 regarding the granting of 10,000 shares of restricted stock to Mr. Peters on January 2, which was filed two days late. EXECUTIVE COMPENSATION Compensation Discussion and Analysis Over the following pages, we discuss how our Chief Executive Officer (CEO), current Chief Financial Officer (CFO), former CFO and three other most highly compensated executive officers (the CEO, current and former CFO and such other executive officers being our “Named Executive Officers” or “NEOs”) were compensated in 2009, and describe how this compensation fits into our executive compensation philosophy. Company Performance During 2009, we continued to face a very challenging economic environment and focused on streamlining our cost structure and building our sales pipeline of new opportunities.As consumer spending in the wireless and electronics markets remained depressed, our Logistics segment’s annual revenue decreased by 2.3% for 2009 compared to 2008.Despite the decrease in revenue, Logistics segment profit increased by 13.9% compared to 2008, driven in part by new customer programs and cost reduction initiatives implemented during the year.Our Drivetrain segment continued to be impacted by the economic distress being experienced by our automotive customers and saw its annual revenues decrease by approximately 21% from their 2008 levels.Additionally, a major Drivetrain customer announced that it would be discontinuing its transmission remanufacturing program with the Company.As a result of the future revenue loss associated with the wind-down of this remanufacturing program, we had to reassess the carrying value of the goodwill related to this business.Based on our valuation work we recorded a goodwill impairment charge of $37.0 million in the second quarter of 2009.Additionally, we further restructured and consolidated the Drivetrain segment to more closely reflect the projected sales levels for our North American automotive customers.We recorded charges of $4.6 million in 2009 related to 8 Table of Contents these activities.As a result, we reported earnings from continuing operations per share (EPS) for 2009 of $0.59.During 2009, our Logistics and Drivetrain segments won new business totaling $100 million in annualized revenue and we ended the year in a solid liquidity position with $73.8 million in cash and zero debt. Executive Officer Changes During 2009 During 2009, we completed the CEO transition, which was initiated in the fall of 2008.On January 1, 2009, Todd R. Peters was promoted to President and CEO and appointed to the Board of Directors, with Donald T. Johnson, Jr. retaining his Chairman role.In June at the conclusion of his Board term, Mr. Johnson retired as Chairman, and the Board appointed Edward Stewart, one of our independent directors, as non-executive Chairperson.In September, Richard L. Stanley resigned as President, ATC Drivetrain and Mr. Peters assumed these responsibilities.We also streamlined our senior financial leadership, based on a company-wide cost reduction review, combining the CFO and Chief Accounting Officer positions.As a result, John M. Pinkerton was promoted to Vice President and CFO on December 14, 2009.Ashoka Achuthan, who had been serving as Vice President and CFO, left our employ in January 2010. Overview of Compensation Program Decisions about the compensation of our executive officers are made by the Compensation and Nominating Committee of our Board of Directors (the “Committee”), all the members of which are independent of management.The Committee is appointed by our Board of Directors and has responsibility for establishing, implementing and monitoring adherence with our compensation philosophy.The Committee reviews with the CEO the performance and approves the compensation of all executive officers including the NEOs (excluding the CEO), conducts the annual performance appraisal of our CEO, and recommends to the Board the CEO compensation package including incentive compensation plans in which the CEO participates.The Committee’s goal is that the total compensation paid to our executive officers is fair, reasonable and competitive.The types of compensation and benefits provided to the NEOs are similar to those provided to other executive officers. Compensation Philosophy and Objectives Our executive compensation philosophy is as follows: · to align compensation of our executive officers with stockholder value creation; · to provide market competitive compensation to attract and retain talented executives; and · to link incentive compensation to continuous improvements in strategic and operating performance. The Committee believes the current compensation arrangements provide an appropriate level of incentive for the CEO and our other executive officers to strive to achieve superior results in a manner directly aligned with the economic interests of our stockholders.The Committee approves and continually evaluates our compensation policies applicable to the executive officers so that (i) we maintain the ability to attract and retain excellent employees in key positions, (ii) compensation provided to executive officers remains competitive relative to the compensation paid to similarly situated executives in the competitive market, and (iii) compensation encourages a pay-for-performance environment.To this end, the Committee believes that executive compensation should include both cash and stock-based compensation that rewards performance as measured against established goals. Our current executive compensation program consists of four basic elements: · base salary; · annual performance-based incentive compensation (cash); · long-term incentive (cash) and equity-based awards; and · supplemental benefits. Independent Compensation Consultant Role The Committee periodically utilizes Towers Watson (formerly Watson Wyatt Worldwide), a nationally recognized executive compensation consulting firm, to work with both the Committee and management on behalf of the Committee as the Committee determines is necessary.Towers Watson reports directly to the Committee and provides the Committee with relevant market data and alternatives to 9 Table of Contents consider when making compensation decisions for the CEO and the other executive officers.Additionally, Towers Watson provides the Committee with input on executive compensation items such as executive employment agreements and stock incentive plans, along with providing market data on independent director compensation programs. Although the Committee and management both utilize Towers Watson, Towers Watson has not provided any other consulting services to the Company except those related to executive and Board compensation.As such, the Committee has determined that it is not necessary to have its own compensation consultant since there is no apparent conflict of interest. Management Role The CEO played an important role in recommending 2009 compensation to the Committee for the other executive officers.The CEO regularly attends Committee meetings along with the Company’s Vice President, Human Resources.The CEO provides the Committee with his assessment of the performance of the executive officers and recommends any changes to their base salary or incentive plan targets.The CEO does not participate in any Committee discussions concerning his own compensation.The recommendation for the CEO’s compensation is not discussed or reviewed with the CEO prior to the Committee’s review and the CEO is not present when the Vice President, Human Resources reviews the CEO compensation recommendation with the Committee or when the Committee meets in executive session with the independent Board members to obtain approval of the CEO’s compensation package. 2009 Compensation Competitive Benchmarking – Definition of Market The Committee periodically reviews compensation data for comparable executive positions in the competitive market based on input from Towers Watson and the Company.Towers Watson provided the Committee with competitive compensation analysis relating to the CEO position that the Committee and the Board used to establish the 2009 compensation level for Mr. Peters.Additionally, Towers Watson conducted and provided similar compensation data for all other executive officers, which was used in the 2009 compensation review process. For purposes of competitive market analysis, the Committee annually reviews market data for comparable executive positions as provided by Towers Watson.For purposes of executive compensation benchmarking, our executive officers are matched based on job functions and responsibilities.For 2009, we compared compensation at similarly sized companies in general industry (the “comparator group”) as we feel this is the industry segment in which we compete for executive talent, especially in light of the increasing importance of our Logistics segment.All compensation data is size-adjusted to reflect our business size. In addition to reviewing general market data for the purpose of evaluating the CEO’s total compensation, the Committee also reviewed market data for a group of specific logistics and manufacturing companies representing our business mix.This group of companies was originally selected, and has been modified from time to time, with assistance from Towers Watson.No changes in the peer group were made for 2009.The named companies used for benchmarking 2009 compensation were: ·Accuride Corporation ·Landstar System, Inc. ·Brightpoint, Inc. ·LKQ Corporation ·Dorman Products, Inc. ·ModusLink Global Solutions, Inc. ·Dynamex, Inc. ·Pacer International, Inc. ·Forward Air Corporation ·Park-Ohio Holdings Corp. ·Fuel Systems Solutions, Inc. ·Proliance International, Inc. ·Gentex Corporation ·Standard Motor Products, Inc. ·Hawk CP CLA ·Stoneridge, Inc. ·Hub Group, Inc. ·UTi Worldwide, Inc. ·InfoSonics Corporation ·Velocity Express Corporation 10 Table of Contents Competitive Compensation Objectives Our executive compensation is based on a pay-for-performance philosophy, emphasizing performance against measures that historically have correlated with increases in stockholder value.It is the policy of the Committee to set compensation targets for fixed pay (base salary and benefits) at approximately the 50th percentile of the market as defined by the comparator group, while variable compensation is targeted at the 50th percentile for annual incentives and the 75th percentile for long-term incentives.We believe that in order to emphasize a long-term perspective directly tied to stockholder value, a significant portion of the executive’s compensation should be in the form of incentive awards and long-term equity awards, or “pay-at-risk.”The percentage of pay-at-risk increases as the level of business responsibility increases.This provides additional upside potential and downside risk for senior positions, recognizing that these roles have greater influence on our overall performance. The 2009 mix of total compensation for the NEOs is described in the table below.Variable compensation represents approximately 80% of CEO total target compensation, and between 55%-65% of total target compensation for all other NEOs.The Committee believes this compensation structure aligns the financial interests of the NEOs and other executive officers with the interests of our stockholders because it rewards management for the achievement of long-term financial results and stockholder value creation. Named Executive Officer Base Salary AnnualCash Incentive Target Long-Term Cash Incentive Target Long-Term Equity Incentive Target Total Todd R. Peters 19.9% 17.9% 17.9% 44.3% 100% John M. Pinkerton 42.7% 20.9% 14.6% 21.8% 100% Ashoka Achuthan 34.4% 20.7% 12.9% 32.0% 100% F. Antony Francis 32.7% 19.6% 12.3% 35.4% 100% Joseph Salamunovich 45.7% 20.6% 10.3% 23.5% 100% John J. Machota 43.4% 19.5% 9.8% 27.3% 100% The Base Salary percentage included in the table above was calculated using the amounts disclosed in the Summary Compensation Table appearing below.The Annual Incentive Target and Long-Term Incentive Target percentages were calculated using amounts disclosed in the Grants of Plan-Based Awards Table appearing below.The elements of our executive compensation program are described in more detail below. Base Salary We provide NEOs and other executive officers with a base salary to compensate them for services rendered during the fiscal year.For each position, the Committee establishes a base salary range that takes into consideration the position and its responsibility, level of experience and knowledge, the market data on salaries, internal comparability, individual performance, and recommendations provided by Towers Watson.Within that range a specific base salary is then determined.It is our policy to provide a base salary for a given position that is between 75% and 125% of the market value established for that position. Each year, the individual performance of the executive officers is reviewed by the CEO.These performance assessments and the salary recommendations, if any, are then reviewed with the Committee which, utilizing the provided market data and existing officer salary data, either approves the recommendations or revises them as it deems appropriate. In the case of the CEO, his performance is evaluated annually by the Committee, with input from the Chairman of the Board, against a detailed list of performance objectives that have been mutually agreed upon by the Committee and the CEO at the beginning of the year.These objectives include specific measurable financial performance metrics, business strategy implementation milestones, and leadership development/succession planning goals.The Committee utilizes the performance review, together with competitive market data from Towers Watson, to determine the appropriate salary level for the CEO.The salary for the CEO is then recommended by the Committee and reviewed and approved by the full Board of Directors. 11 Table of Contents With his appointment as CEO, effective January 1, 2009, Mr. Peters and the Board agreed to a new employment agreement that set Mr. Peters’ base salary at $450,000 based on his experience and competitive market data.Future increases, if any, for Mr. Peters will be based on the Board’s assessment of his performance and competitive compensation data. In light of the economic environment that we were facing in 2009, we recommended, and the Committee agreed, to freeze 2009 base salaries for the other executive officers at their 2008 level. Mr. Pinkerton received a promotional increase in December 2009, increasing his base salary by 9.2% to $280,000, commensurate with his new responsibilities as CFO. In setting Mr. Pinkerton’s new base salary, the Committee took into consideration the salary range established for the CFO position and Mr. Pinkerton’s past experience. Performance-Based Incentive Compensation We provide annual incentive opportunities through our Management Incentive Compensation Plan (the “IC Plan”), which rewards executive officers and other senior management for the achievement of annual financial results.We believe this focuses the executives on achieving annual financial goals that are indicative of improved year-over-year performance.The IC Plan constitutes at-risk compensation that is tied to business results.All of the performance measures in the IC Plan reflect our business strategy and the key financial metrics that we believe will drive stockholder value while rewarding the executive officers for exceptional individual and corporate performance.Furthermore, under the terms of the IC Plan, the Committee (or the Board in the case of the CEO) has the discretion to evaluate the business results and exercise judgment to determine the appropriate incentive payments. Target Award Opportunities.The target awards under the IC Plan have been established based on recommendations from the independent compensation consultant to reflect the 50th percentile of annual target incentive awards for similar positions within the market.For 2009, the target incentive award was 90% of base salary for the CEO and 45% to 60% of base salary for the other NEOs, with a threshold or minimum “cut-off” award equal to 50% of the target award and a maximum “stretch” award equal to 200% of the target award. Performance Measures.For 2009, the Committee approved a modification to the financial measures applicable to the IC Plan from those used in prior years.While EPS (GAAP) continued to serve as the sole financial measure applicable to corporate officer positions, the Committee determined it would be more appropriate to have business segment leadership measured completely on those financial measures that clearly reflect the operation of their respective business units.As such, the Committee approved the following performance measures and weighting for the corporate and business segment leadership teams: Business Unit Performance Measure 1 Performance Measure 2 Performance Measure 3 Metric Weight Metric Weight Metric Weight Corporate EPS (GAAP) 100% NA NA NA NA Drivetrain EBIT 60% Revenue 20% Free Cash Flow 20% Logistics EBIT 75% Revenue 25% NA NA For each of these performance measures, the Committee established threshold and maximum “stretch” performance levels that would result in an award equal to 50% and 200% of target award, respectively. The IC Plan also includes a “business objectives” component pursuant to which the Committee may reduce plan awards by up to 20% if we or a business segment do not achieve specific business objectives identified as part of our strategic goal alignment process.These business objectives are reviewed regularly by the CEO with the appropriate business team and on a quarterly basis with the Committee as it relates to the corporate objectives.At the conclusion of the year, the Committee (or the Board of Directors in the case of the CEO) reviews the quality and service performance and, based on the recommendations from the CEO (or the Committee in the case of the CEO), determines whether any bonus reduction is to be implemented. 12 Table of Contents Actual 2009 results.The financial performance targets and results for 2009 were as follows.Except for EPS (GAAP), all other dollar amounts are in millions: Financial Measure Threshold Target Maximum 2009 Actual Results Award % Earned EPS (GAAP) $ 0
